[Cite as Pointer v. Russo, 2014-Ohio-3244.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 101548



                          DENNIS POINTER, #0169-139

                                                            RELATOR

                                                  vs.

                HONORABLE JOSEPH RUSSO, JUDGE
                                                            RESPONDENT




                                        JUDGMENT:
                                    PETITION DISMISSED


                                         Writ of Habeas Corpus
                                          Motion No. 476194
                                          Order No. 476765


        RELEASE DATE: July 23, 2014
FOR RELATOR

Dennis Pointer, pro se
Inmate No. 0169-139
Cuyahoga County Jail
P.O. Box 5600
Cleveland, Ohio 44113


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., P.J.:

       {¶1} Dennis Pointer has filed a petition for writ of habeas corpus against

respondent Judge Joseph Russo. He seeks an order directing Judge Russo to release him

from his incarceration. In addition, Pointer seeks an order directing Judge Russo to

vacate his plea and reverse his conviction due to an alleged breach of the plea agreement.

 Respondent has filed a motion to dismiss, which we grant for the reasons that follow.

       {¶2} Pointer recognizes several procedural deficiencies in his petition but has filed

a motion for leave to proceed without filing properly notarized affidavits. However,

even if these procedural requirements could be waived, the petition is still fatally

defective and is without merit.

       {¶3} According to the petition, Pointer was convicted of various offenses,

including murder, and he is currently serving a prison term of 15 years to life. Pointer

complains that an impending sexual classification hearing is in violation of his plea

agreement and entitles him to be released from prison.

       {¶4} Pointer has failed to attach his commitment papers to his petition as required

by R.C. 2725.04(D). A petitioner’s failure to attach pertinent commitment papers to the

petition renders the petition fatally defective. State ex rel. McCuller v. Callahan, 98

Ohio St.3d 307, 2003-Ohio-858, 784 N.E.2d 108. Further, the alleged lack of jurisdiction

of a trial court to conduct a sexual classification hearing does not mandate the immediate

release of a convict who is serving a prison sentence that has not yet expired. Id. at ¶ 3.
       {¶5} Further, habeas corpus relief is not available where there are other adequate

legal remedies available. State ex rel. Jackson v. McFaul, 73 Ohio St.3d 185, 186, 652

N.E.2d 746 (1995). In this case, an appeal will afford Pointer an adequate remedy at law

to challenge the authority of the trial court to conduct a sexual classification hearing.

       {¶6} Accordingly, the petition for writ of habeas corpus is dismissed. Costs

assessed against relator. The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).

       {¶7} Petition dismissed.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

KENNETH A. ROCCO, J., and
EILEEN A. GALLAGHER, J., CONCUR